Motion to dismiss appeal denied. We construe the notice of appeal dated July 9, 1956 to give notice of the appeal from the judgment of conviction; motion granted to appeal on original record and handwritten briefs granted; motion insofar as it seeks an order directing the court to furnish him gratis a transcript of the trial minutes denied. Memorandum: Neither this court nor the court of original jurisdiction has power to furnish to a defendant, gratis, a transcript of the minutes of trial, after trial, except in eases where the judgment is of death or of life imprisonment following a recommendation of a jury pursuant to section 1045-a of the Penal Law (Code Crim. Pro., §§ 308, 485; cf. People v. Raymondi, 180 Misc. 973.) Any holding to the contrary, as in People v. Jackson (2 Misc 2d 521) we do not approve.